As filed with the Securities and ExchangeCommission on June 4, 2013, 1933 Act File No. 333-1262931940 Act File No. 811-21779 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x PRE-EFFECTIVE AMENDMENT NO. o POST-EFFECTIVE AMENDMENT NO. 96 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x AMENDMENT NO. 98 x (CHECK APPROPRIATE BOX OR BOXES) JOHN HANCOCK FUNDS II (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) , BOSTON, MASSACHUSETTS 02210 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE (617) 663-2844 THOMAS M. KINZLER, BOSTON, MASSACHUSETTS 02210 NAME AND ADDRESS (OF AGENT FOR SERVICE) COPIES OF COMMUNICATIONS TO: MARK P. GOSHKO, ESQ K&L GATES LLPONE LINCOLN STREETBOSTON, MASSACHUSETTS 02111 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) of Rule 485 o on (date) pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a)(1) of Rule 485 o on (date) pursuant to paragraph (a)(1) of Rule 485 o 75 days after filing pursuant to paragraph (a)(2) of Rule 485 o on May 15, 2013 pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston and the Commonwealth of Massachusetts, on this 4th day of June 2013. JOHN HANCOCK FUNDS II By: /s/ Hugh McHaffie Name: Hugh McHaffie Title: President Pursuant to the requirements of the Securities Act of 1933, this amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. Signature Title Date /s/ Hugh McHaffie President (Chief Executive Officer) June 4, 2013 Hugh McHaffie /s/ Charles A. Rizzo Chief Financial Officer June 4, 2013 Charles A. Rizzo (Principal Financial Officer and Principal Accounting Officer) /s/ Charles L. Bardelis * Trustee June 4, 2013 Charles L. Bardelis /s/ James R. Boyle * Trustee June 4, 2013 James R. Boyle /s/ Craig Bromley* Trustee June 4, 2013 Craig Bromley /s/ Peter S. Burgess * Trustee June 4, 2013 Peter S. Burgess /s/ William H. Cunningham * Trustee June 4, 2013 William H. Cunningham /s/ Grace K. Fey * Trustee June 4, 2013 Grace K. Fey /s/ Theron S. Hoffman * Trustee June 4, 2013 Theron S. Hoffman /s/ Deborah C. Jackson* Trustee June 4, 2013 Deborah C. Jackson /s/ Hassell H. McClellan * Trustee June 4, 2013 Hassell H. McClellan /s/ James M. Oates * Trustee June 4, 2013 James M. Oates /s/ Steven R. Pruchansky* Trustee June 4, 2013 Steven R. Pruchansky /s/ Gregory A. Russo* Trustee June 4, 2013 Gregory R. Russo /s/ Warren A. Thomson* Trustee June 4, 2013 Warren A. Thomson *By: /s/ Christopher Sechler Christopher Sechler Attorney-In-Fact, under Power of Attorney previously filed with Post-Effective Amendment No. 82 to the Trust’s Registration Statement on December 18, 2012 Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
